Case 8:18-cr-00547-PX Document 15 Filed 01/07/19 Page 1 of 4

UNI'I`ED S'I`ATES DIS'I`RICI` COURT
FOR THE DISTRICT ()F MARYLAND

UNITED STA'I`ES OF AMERICA *
§
v. : CRIMINAL NO. PX-18-547
BYUNG IL BANG, *
k
Defendant *
:&***~Ink*

CONSENT PRELIMINARY ORDER OF FORFEITURE

WI~IEREAS, the defendant, Byung lt Bang, pled guilty pursuant to a written plea
agreement to an Information, charging him with Wire Fraud in violation of 18 U.S.C. § 3343,
and fraud and false statements in vioiatien of 26 U.S.C. ' 7206(1);

WHEREAS, pursuant to his plea agreement, the defendant agreed to forfeit
36,705,669.37, representing property real and personal, that represents or is traceable te the gross
proceeds ebtained, directly or indirectly from the offense, and any property, real and persenal,
involved in the offense, or any property traceable te Sueh property to the United States in the
form of a money judgment;

WHEREAS, the defendant has also agreed to forfeit the following property, as substitute
assets in partial satisfaction of the money judgment, pursuant to 21 U.S.C. § 853(;)) (“the

substitute assets”), including but not limited to'.

 

a $137,925 in U.S. currency held in escrow by counsel for the defendant;
and

b. an amount of money in Fidelity account(s) in the name of Byung 11. Bang.

WHEREAS the money judgment and the above~listed substitute assets are refen:ed to

herein as “the Subject Property;”

Case 8:18-cr-00547-PX Document 15 Filed 01/07/19 Page 2 of 4

WHERBAS, the parties agree that the United States Will not seek to forfeit as a substitute
asset the real property located at 481 Lynette Street, Gaithersburg, Maryland, 208?8 because the
asset does not meet the estimated value thresholds per DOJ pciicy; and

WIIEREAS, the defendant agreed that entry of this order shall be made a part of the
sentence in or out of the presence of the defendant and be included in the judgment in this case
without further order of the Court;

`NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
THAT:

1. Pnrsnant to 18 U.S.C. § 98](a)(1)((3) and 28 U.S.C, § 2461(0), and Rule
32.2(b)(l), cheral Rulcs of Criminal Prooedare, the defendant must forfeit to the United States
all property involved in the offense{s) for Which he has been convicted The court finds by a
preponderance of the evidence that the property involved in the instant offense Was
$6,705,669.37.

2. Upon the entry of this Order, in accordance With Fed R. Crim. P. 32.2(h)(3), the
United States is authorized to seize the Subject Property, and to conduct any discovery that may
assist in identifying, locating or disposing of the Subject Propcrty, any property traceable thereto,
or any property that may be forfeited as substitute assets or otherwise used to satisfy the money
judgment

3. Upon entry of this Order, the United States shall publish notice of the order and
its intent to dispose of the Subject Prcperty on the Govemmcnt’s internet website,
MWMMM, The United States shall also provide Written notice to any person who
reasonably appears to be a potential claimant with standing to contest the forfeimre in the

ancillary proceeding See tied R. Crim. P. 32.2(0). ’l`he notice must describe the forfeited

 

Case 8:18-cr-00547-PX Document 15 Filed 01/07/19 Page 3 of 4

property, state the times under the applicable statute when a petition contesting the forfeiture
must he tiled, and state the name and contact information for the Governrnent attorney to he
served with the petition See Fed. R. Crim. P. 32.2(`b)(6). `No such notice or ancillary proceeding
is necessary, however, to the extent that this Order consists solely of ajudgtnent for a sum of
money Fed. R. Crim. P. 32.2(c)(l).

4. Any person, other than the above-named defendant, asserting a legal interest in
the Sobject Property msy, within 30 days of the receipt of notice, or within 60 days ofthe first
publication of notice on the internet website, whichever is earlier, petition the court for shearing
without a jury to adjudicate the validity of his alleged interest in the Subject Property, and for an
amendment of the order efforfeintre, pursuant to 2l U.S.C. § 853(:1) and 28 U.S.C. § 2461(0).

5. Any petition filed by a third party asserting an interest in the Suhj oct Property
shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent
of the petitioner’s right, title, or interest in the Subject Property, the time and circumstances of
the petitioner’s acquisition of the right, title, or interest in the Subject Property, and any
additional facts supporting the petitioner’s claim and the relief soughtx

6. lf a petition is filed by s third psrty, and after the disposition of any motion filed
under Fed. R. Crim. P. 32.2(0){1)(A) and before a hearing on the petition, the parties may
conduct discovery in accordance with the Federal Rnles of Civil Procedure upon a showing that
such discovery is necessary or desirable to resolve factual issues

’?. The United States shall have clear title to the Subject Property following the
Court‘s disposition of all third-patty interests or if none, following the expiration of the period

provided in 2l U.S.C. § 853(n)(2) for the Hling of third-party petitions

 

Case 8:18-cr-00547-PX Document 15 Filed 01/07/19 Page 4 of 4

S. Pux'suant to Fed. R. Crim. P. 32.2(1))(4), this Consent Urder of Forfeiture shall
become final as to the defendant at the time of sentencing and shall be made part of the sentence
and included in the judgment If no third party files a timely clalm, this Order shall become the
Final Orcler of Forfeiw;ce, as provided by Fed R. Crirn_ P. 32.2(0)(2}.

9. Insofar as this Ordex: contains a judgment for a sum of money, the defendant shall
remain personally liable until fha judgment is satisfied The Court shall retain jurisdiction €0
enforce this Order, and to amend it as necessary pursuant to Fed. R. Crim. P. 32.2(@) if the
Government locates specific assets waceable to the Subject Property or other assets subject to
forfeiture as substitute assets pursuant to 21 U.S.C. § 853(_;)).

10. The value of any substitm‘e assets` or directly traceable property included in the
Subj ect Proper€y shall be credited toward the Satisfactlon of the money judgment Property

forfeited as property used to commit m to facilitate the commission of the offense, however,

 

shall not be so credited
nw s. ¢-,2»¢3 ?;%
Paula inis
limited States District flung
WE ASK FOR, TPIIS:

/"'<W: wr`} )

Erin B. Pulice
Assistant limited States Attomey

Byung:Bang § f jun
Defen

Gcrald W. Kelly V
Attorney for the Defendant

     

 

 

 

